Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s Request for Reconsideration dated August 2, 2022 is acknowledged.
Claims 46, 47, 51, 52, 54-56, 59, 62, 64, 65, 68, 70, 73, 74, 77, 79, 84 and 90 are pending.
Claims 1-45, 48-50, 53, 57, 58, 60, 61, 63, 66, 67, 69, 71, 72, 75, 76, 78, 80-83, 85-89, 91 and 92 are cancelled.
Claims 46, 47, 52, 54-56, 59, 62 and 79 are currently amended.
Claims 59, 64, 65, 68, 70, 73 and 90 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim.
Claims 46, 47, 51, 52, 54-56, 62, 74, 77, 79 and 84 as filed on August 2, 2022 are pending and under consideration to the extent of the elected species, e.g., the deodorant agent is “sodium bicarbonate”, the film former is “trimethylsiloxysilicate” and the form of the composition is “anhydrous”.
This action is made FINAL.

37 CFR 1.121 – Manner of Making Amendments
With regard to claim 59, as per MPEP § 714 II C (A) the current status of all of the claims in the application, including any previously canceled or withdrawn claims, must be given.  Claim 59 is properly identified as withdrawn as claim 59 is not drawn to anhydrous compositions as elected.

Withdrawn Objections / Rejections
In view of the amendment of the abstract and the of the specification, the previous objection to the abstract is withdrawn.
In view of the amendment of the claims, all previous claim objections are withdrawn, some of the previous claim rejections under 35 USC 112(b) are withdrawn, and all previous claim rejections under 35 USC 102(a)(1) are withdrawn. 
Applicant’s arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Specification
The use of the trademarks such as ALPAFLOR® GIGAWHITE has been noted in this application.  They should be capitalized wherever they appear and be accompanied by the generic terminology.
Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.

Response to Arguments:  Specification
Applicant’s arguments at page 10 of the Remarks have been fully considered but they are not persuasive with respect to ALPAFLOR® at least because (1) it is not seen where Appendix B as referenced in the Remarks is of record and (2) the generic terminology must be incorporated within the specification.  Applicant may consider, for example, including the INCI name as the generic terminology along with the relevant product data sheet evidencing the equivalence of the tradename and the INCI.

Claim Objections
Claims 54 and 62 are objected to because of the following informalities:  some of the newly introduced indefinite articles should presumably be deleted because it is unusual to include such before a species of chemical, e.g., “an isododecane” in claim 54.  Appropriate correction is required.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of 35 U.S.C. 112 (pre-AIA ).  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. 62/836,808, filed April 22, 2019, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph for one or more claims of this application.  The prior-filed application does not disclose the film former or the opacifying agent of claim 46, does not disclose the intended uses / results of claims 46 and 47, does not disclose the film formers of claim 55, does not disclose the oil based compositions or the film formers of claim 56, does not disclose the anhydrous compositions of claim 74, does not disclose the tyrosine inhibitors of claims 77 and 79, does not disclose the devices of claim 84.  
The disclosure of the prior-filed application, Application No. 62/879,503, filed July 28, 2019, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph for one or more claims of this application.  The prior-filed application does not disclose the opacifying agent of claim 46, the intended uses / results of claims 46 and 47, does not disclose the film formers of claim 55, does not disclose oil based compositions or the film formers of claim 56, does not disclose the tyrosine inhibitors of claims 77 and 79, does not disclose the devices of claim 84.  
The disclosure of the prior-filed application, Application No. 62/914,001, filed October 11, 2019, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph for one or more claims of this application.  The prior-filed application does not disclose the intended uses / results of claim 47, does not disclose the agents of claim 79. 

Response to Arguments:  Specification
Applicant’s arguments at page 12 of the Remarks have been fully considered but they are not persuasive with respect to the ‘808 Application because that which is claimed is broader than that which is disclosed in the ‘808 Application.  However, the effective filing dates of the respective pending claims is substantially moot because all of the applied art of record antedates all of the dates potentially available to the pending claims. 

New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 46, 47, 51, 52, 54-56, 62, 74, 77 and 79 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 46 as currently amended is drawn to a composition, however, the final wherein clause describes results obtained “upon application to the skin of a subject”.  The recitation of a product and a process in the same claim is indefinite because it creates confusion as to when direct infringement occurs.  See MPEP 2173.05(p).  Claims 47, 51, 52, 54-56, 62, 74, 77 and 79 are included in this rejection because the depend from claim 46 and thus also encompass the embodiment under rejection.
Claim 62 recites a pigment, however, claim 46 as currently amended recites an opacifying agent comprising a pigment.  It is unclear whether the pigment of claim 62 is intended to reference the pigment of claim 46 or whether the pigment of claim 62 is a different pigment than that recited in claim 46.  The specification fails to remedy the ambiguity because the only disclosed opacifying agents (e.g., pages 17, 27, 29) are yellow, red and black iron oxide and these opacifying agents also function as pigments (e.g., pages 27, 29).  And pigments may also function as colorants (e.g., pages 3, 16-17).

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 62 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 62 recites a pigment, however, claim 46 as currently amended recites an opacifying agent comprising a pigment.  In view of the ambiguity noted supra, claim 62 omits the limitation of a pigment of claim 46 and fails to include the designation of said pigment as an opacifier as required by claim 46.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 46, 47, 51, 54, 56, 62, 74 and 84 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brennan et al. (WO 2010/072545 A1, published July 1, 2010).
Brennan is applied herewith on the broader recitation of the claims in an effort to expedite prosecution and as necessitated by Applicant’s amendments to introduce an opacifying agent.

Regarding claims 46, 47, 51, 56, 62 and 74
Brennan teach an antiperspirant composition comprising 5 to 30% of an antiperspirant (deodorant agent, effective amount to reduce / absorb sweat), a continuous liquid phase comprising at least one water-immiscible oil (spreadability agent), a fatty alcohol wax gellant (film former, water resistant), and mica pigment (opacifying) for enhancing tone, radiance and smoothness (conceals imperfections) (title; abstract; claims; page 2, lines 5-7; page 3, lines 15-21; page 16, lines 1-4; page 27, lines 4-8).  The gelled antiperspirant forms a thin film on the skin (page 2, lines 1-21).  The composition is anhydrous (oil based composition) (page 6, lines 29-30).  The composition may comprise a supplementary deodorant active (page 21, lines 20-29).  
Regarding claim 54
Brennan teach volatile silicone oils inclusive of cyclomethicones having 4 to 6 silicon atoms (cyclopentasiloxane) (page 7, lines 6-28; Example). 
Regarding claim 84
Brennan teach dispensers (device) (pages 24-25).

Maintained Grounds of Rejection / New Grounds of Rejection of Necessitated by Amendment
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 46, 47, 51, 52, 56, 62, 74, 77, 79 and 84 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim(s) 46, 47, 52, 74 and 84 recite(s) a nature-based composition comprising a deodorant agent / sodium bicarbonate, a water resistant film former and an opacifying pigment, various intended uses thereof, and location thereof in a device / container.  Sodium bicarbonate is a natural product and products having the capability of forming films encompass natural products such as oils, waxes, natural polymers and gums.  The only disclosed opacifying pigments are yellow, red and black iron oxide (e.g., pages 27, 29), all of which are natural products.  Claim 51 further recites spreadability agents which encompasses all products having the capability of spreading such as oils.  Claim 56 further recites oils.  Claim 62 further recites pigments which encompasses natural colorants and dyes; furthermore, the optional pigments include natural (di)oxides.  Claims 77 and 78 further recite natural products such as licorice.  Therefore, claims 46, 47, 51, 52, 56, 62, 74, 77, 79 and 84 recite combinations of natural products and there is no evidence of record that the combinations possess any new structural or functional properties, e.g., that the claimed combination is more than the sum of its parts or is markedly different than what is found in nature.  
This judicial exception is not integrated into a practical application because the claims are generically drawn to compositions characterized in generic functional terms. There are no additional elements sufficient to amount to significantly more than the judicial exception because there are no additional elements.  However, it is noted that claims 54 and 55 are not included in this rejection because they exclusively recite non-naturally occurring elements.  It is further noted that the optional limitations of claim 56 exclusively recite non-naturally occurring elements and the optional limitations of claim 84 may be sufficient to amount to significantly more than a natural product contained within a generic device.
The rationale for this determination is explained below:  as per the Patent Subject Matter Eligibility Guidance and MPEP 2106.04(b)-(c), nature-based products that (i) are naturally occurring or (ii) are not naturally occurring but have characteristics that are not markedly different from a naturally occurring counterpart fall within an exception (law of nature or natural phenomena).  Compositions, or combinations of naturally occurring nature-based products, are not patent eligible even if the combination itself is not naturally occurring absent the presence of markedly different characteristics in structure, function and/or other properties.  Non-limiting examples of markedly different characteristics include biological or pharmacological functions or activities; chemical and physical properties; phenotype; and structure and form.  This conclusion finds support in Funk Brothers Seed Co. v Kalo Inoculant Co., 33 U.S. 127, 131 (1948) and is re-iterated in Myriad, 133 S.Ct. at 2117 which states that “the composition was not patent eligible because the patent holder did not alter the bacteria in any way."  


Response to Arguments:  Claim Rejections - 35 USC § 101
Applicant’s arguments at page 14-15 of the Remarks have been fully considered but they are not persuasive because, as a whole, the claimed compositions encompass nothing more than combinations of natural products.  Applicant’s allegations that the rejection is improper, is unclear, is incomplete are unpersuasive because Applicant has been notified of the grounds of rejection and the rationale therefore.  The law requires nothing more.  Applicant’s citation to all of the functional language recited in the claims and to all of the results Applicant wants to achieve upon a circumscribed intended use of the claimed compositions is acknowledged but not found persuasive because natural products possess the claimed functions, e.g., clay possesses the function of water absorption, wax possess the function of water resistance and occlusion, pigments possess the function of opacifying and covering, and there is no evidence of record that the combination yields anything other than that which is expected from the individual components.  Applicant’s allegation that the rejection does not address the dependent claims is acknowledged but not found persuasive because the rejection clearly addresses the dependent claims.  Therefore, the rejection is properly maintained in modified form as necessitated by Applicant’s amendments.

	
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 55 and 79 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 55 recites “Polyurethane-18,48”.  It is unclear what is meant by this.  The specification (e.g., pages 4-5; page 14) fails to remedy the ambiguity because it recites the same paragraph as claimed.
	Claim 79 recites ALPAFLOR® GIGAWHITE which is a trademark / trade name.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a specific brightening agent and, accordingly, the identification/description is indefinite.

Response to Arguments:  Claim Rejections - 35 USC § 112(b)
Applicant’s arguments at page 16 of the Remarks have been fully considered but they are not persuasive with respect to claim 55 and the recitation of polyurethane-18,48 because there is no such chemical (e.g., polyurethane-18 exists and polyurethane-48 exists but it remains unclear what is meant by the reference to “18, 48”) and they are not persuasive with respect to claim 79 because tradenames cannot be used in claims.  Applicant may consider evidencing the equivalent INCI name for the ALPAFLOR® and claiming, for example, “the brightening agent having the INCI name”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 46, 47, 51, 52, 54-56, 62, 74 and 84 are rejected under 35 U.S.C. 103 as being unpatentable over Grezcyn et al. (US 5,254,332, published October 19, 1993, of record) in view of Canfield et al. (US 2017/0105923, published April 20, 2017, of record) and Brennan et al. (WO 2010/072545 A1, published July 1, 2010).
Grezcyn is applied herewith on the elected embodiment in modified form as necessitated by Applicant’s amendments to introduce an opacifying agent.

Grezcyn teach stick antiperspirants and exemplify an anhydrous bicarbonate-containing antiperspirant stick comprising (title; abstract; paragraph bridging columns 2 and 3; Example 1; claims):

    PNG
    media_image1.png
    520
    617
    media_image1.png
    Greyscale

5 wt% sodium bicarbonate (deodorant agent in effective amount), stearyl alcohol (wax that is a film former), and cyclomethicone (spreadability agent that is cyclopentasiloxane), as required by instant claims 51, 52, 54, 56 and 74.  The final product was filled into containers (device) (column 10, lines 38-40).  The compositions may further comprise colorants (pigments) (column 8, lines 27-39), as required by instant claim 62.
	Regarding the intended use of reducing body odor of claim 46, deodorants by definition are intended to reduce odor.  Additionally, Grezcyn teach deodorants neutralize the objectionable odors resulting from the degradation of the components of sweat (column 1, lines 17-30).
	Regarding the intended uses / desired results of claim 47, Grezcyn teach antiperspirants inhibit perspiration (absorbs sweat) (column 1, lines 17-30) and Grezcyn teach the compositions may further comprise colorants (corrects color) (column 8, lines 27-39).  
	Although the compositions of Grezcyn comprise ingredients which will form a film upon application to the skin, Grezcyn do not teach the film former is trimethylsiloxysilicate as required by claim 55 and by the elected embodiment.
	Although the compositions of Grezcyn may comprise colorants, Grezcyn do not teach the opacifying agents which conceal as required by claim 46 as currently amended.
These deficiencies are made up for in the teachings of Canfield and Brennan.
	Canfield teach silicone film formers in antiperspirant and deodorant formulations can reduce the transfer of silicone and active ingredients, thereby offering long wear and transfer resistance while maintaining breathability (title; abstract; paragraph [0013]; claims).  Silicone film formers include inter alia trimethylsiloxysilicate or any variation such as cyclopentasiloxane (and) trimethylsiloxysilicate (paragraph [0010]), as required by instant claim 55.  Exemplary antiperspirant and deodorant formulations include sticks (paragraphs [0022]-[0024]). 
Brennan teach an antiperspirant composition comprising a mica pigment (opacifying) for enhancing tone, radiance and smoothness (conceals imperfections) (title; abstract; claims; page 2, lines 5-7; page 3, lines 15-21; page 16, lines 1-4; page 27, lines 4-8).  The composition is anhydrous (page 6, lines 29-30).  The composition may comprise a supplementary deodorant active (page 21, lines 20-29).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stick antiperspirants of Grezcyn to further comprise silicone film formers inclusive of trimethylsiloxysilicate as taught by Canfield in order to reap the expected benefits of reduced transfer of silicone and active ingredients, long wear, transfer resistance and breathability.  There would be a reasonable expectation of success because Grezcyn teach the compositions may contain optional components which modify the physical characteristics of the compositions (column 8, lines 27-39) and because Canfield evidence suitability of including silicone film formers within antiperspirant stick formulations.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stick antiperspirants of Grezcyn or/and of Grezcyn in view of Canfield to further comprise a mica pigment as taught by Brennan in order to reap the expected benefit of enhanced skin tone, radiance and smoothness.  There would be a reasonable expectation of success because Grezcyn teach the compositions may contain colorants.

Claims 46, 47, 51, 52, 54-56, 62, 74, 77, 79 and 84 are rejected under 35 U.S.C. 103 as being unpatentable over Grezcyn et al. (US 5,254,332, published October 19, 1993, of record) in view of Canfield et al. (US 2017/0105923, published April 20, 2017, of record) and Brennan et al. (WO 2010/072545 A1, published July 1, 2010) as applied to claims 46, 47, 51, 52, 54-56, 62, 74 and 84 above, and further in view of Scavone et al. (US 6,383,476, published May 7, 2002, of record).
Grezcyn is applied herewith on the elected embodiment.
The teachings of Grezcyn, Canfield and Brennan have been described supra.
They do not teach a hyperpigmentation agent which optionally comprises inter alia niacinamide or/and tyrosine inhibitor as required by claim 77.
They do not teach a brightening agent which optionally comprises inter alia vitamin B3 (niacinamide) as required by claim 79.
These deficiencies are made up for in the teachings of Scavone.
Scavone teach anhydrous antiperspirant and deodorant compositions comprising a solid, water soluble skin active agent inclusive of vitamin B (niacin) and vitamin C (tyrosine inhibitor); anhydrous compositions allow the water soluble actives to release into the sweat or other moisture on the skin, thus enhancing the active effect (title; abstract; columns 5-7, “Skin Active Agents”; claims).  Highly preferred vitamins include vitamin B3 compounds and derivatives thereof inclusive of niacinamide (column 6, lines 25-42).  The addition of vitamins provides the underarm area of the skin with benefits associated with such topical vitamin application (column 1, lines 24-36).  Vitamins provide benefits such as reduced skin wrinkles or reduced skin imperfections and smoother and healthier looking skin (column 2, lines 12-23; column 6, lines 1-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stick antiperspirants of Grezcyn in view of Canfield and Brennan to further comprise a solid, water soluble skin active agent inclusive of vitamin B, vitamin B3, or/and vitamin C as taught by Scavone in order to reap the expected skin benefits thereof such as a reduction in wrinkles or other skin imperfections.  There would be a reasonable expectation of success because Grezcyn teach the compositions may contain optional components which modify the physical characteristics of the compositions or serve as “active” components when deposited on the skin in addition to the antiperspirant and/or deodorant actives (column 8, lines 27-39) and because Scavone evidence suitability of vitamins in within anhydrous antiperspirant formulations.

Response to Arguments:  Claim Rejections - 35 USC § 103
Applicant’s arguments at page 17-19 and 22-26 of the Remarks that Grezcyn fails to teach the dual use composition newly claimed are acknowledged but not found persuasive because the alleged deficiency of Grezcyn with respect to the claims as currently amended is made up for by the teachings of Brennan as newly applied.  See also Bazin et al. (US 6,251,412, cited infra) and Kiel (US 9,925,128, IDS reference filed January 1, 2022).  Applicant’s allegation of superior and unexpected results at page 23 is acknowledged but not found persuasive because dual use compositions are known to the prior art and as such any alleged results must also be present in the prior art.  Many of the difficulties encountered in the prosecution of patent applications may be alleviated if each applicant includes, at the time of filing or no later than the first reply, claims varying from the broadest to which he or she believes he or she is entitled to the most detailed that he or she is willing to accept.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Bazin et al. (US 6,251,412) tech cosmetic compositions comprising pigments and antiperspirant (title; abstract; claims).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619

/ILEANA POPA/Primary Examiner, Art Unit 1633